Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Amendment
	The amendment filed on November 16, 2020 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Terminal Disclaimer
The terminal disclaimer filed on 11/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 9569396, 9178647, 8855217, 8279948, 10452601, and 9940299 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 6-12 and 19-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Anderson et al. (U.S. Publication No. 2005/0135390 A1), hereafter referred to as Anderson’390.
Referring to claim 6, Anderson’390, as claimed, a device (laptop computer 100, see Fig. 1A), comprising: a transmit circuit to couple to a wired link (see Fig. 1a) and to transmit data from the device to a second device (client devices such as 104, 114, and 116, see Fig. 1A); a receive circuit to couple to the wired link and to receive data transmitted by the second device (communicate data from a host device to a client device, see para. [0147] and Fig. 1A); and control logic coupled to the transmit circuit and receive circuit, to configure bi-directional communication (forward direction 208 and reverse direction 210 of data, see Fig. 2 and para. [0179]) over the wired link with the second device at various data rates (MDD interface operates as Type 1, 2, 3, and 4, each supporting different data rates, see paras. [0175]-[0181]), where a maximum data rate of the various data rates (highest data rate possible, see para. [0181]) is a non-integer multiple of an initial data rate of the various data rates (both devices begin operation as a Type 1 interface, see para. [0181]), wherein the control logic is to: enable the transmit circuit to communicate information over the wired link to the second device at the initial data rate of the various data rates (devices begin operation as a Type 1 interface, see para. [0181]); determine a metric for the communication of information over the wired link with the second device at the initial data rate (determines the capability of the target client, see para. [0181]); based on the metric, determine a second data rate of the various data rates (negotiate highest data rate possible, see para. [0181]); and change a data rate of communication of information over the wired link to the second device to the second data rate (reconfiguration operation to either Type 2, Type 3, or Type 4 mode as appropriate, see para. [0181]).
keeps count of errors detected, see paras. [0231], [0294], [0387], and Figs. 66,67A-B).
As to claim 8, Anderson’390 also discloses the metric for the communication of information at the initial data rate is a performance metric for the communication of information at the initial data rate (capability of the target client to operate as Type 1, 2, 3, 4 is a performance metric, see paras. [0180]-[0181]).
As to claim 9, Anderson’390 also discloses the second data rate is an increased data rate relative to the initial data rate (negotiate highest data rate possible that is faster than Type 1, see para. [0181]).
As to claim 10, Anderson’390 also discloses second data rate is the maximum data rate of the various data rates (negotiate highest data rate possible that is faster than Type 1, see para. [0181]).
As to claim 11, Anderson’390 also discloses the maximum data rate is determined based on the metric (determines the capability of the target client, see para. [0181]) and on a power consumption constraint (slower mode to save power, see paras. [0182], [0197], [0211]).
As to claim 12, Anderson’390 also discloses the control logic is configured to iteratively adjust the data rate of communication of information over the wired link (reconfiguration operation to either Type 2, Type 3, or Type 4 mode as appropriate, see para. [0181]), relative to the initial data rate (both devices begin operation as a Type 1 interface, see para. [0181]), in accordance with a performance metric (capability of the target client to operate as Type 1,2,3,4 is a performance metric, see paras. [0180]-[0181]) for communication of information over the wired link, subject to a power constraint (slower mode to save power, see paras. [0182], [0197], [0211]), so as to determine an adjusted data rate of communication of information over the wired link (varying power, see paras. [0192], [0197], [0211], [0287]).


Note claim 20 recites the corresponding limitations of claim 7. Therefore it is rejected based on the same reason accordingly.
Note claim 21 recites the corresponding limitations of claim 8. Therefore it is rejected based on the same reason accordingly.
Note claim 22 recites the corresponding limitations of claim 9. Therefore it is rejected based on the same reason accordingly.
Note claim 23 recites the corresponding limitations of claim 10. Therefore it is rejected based on the same reason accordingly.
Note claim 24 recites the corresponding limitations of claim 11. Therefore it is rejected based on the same reason accordingly.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson’390 in view of Ryder (U.S. Publication No. 2006/0233279 A1), hereafter referred to as Ryder’279.
As to claim 13, Anderson’390 discloses all the claimed limitations except adjusting a voltage swing of an output of the transmit circuit.
Ryder’279 discloses adjusting a voltage swing of an output of the transmit circuit (transmitter voltage register to increase the transmitter output voltage swing, see para. [0021]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson’390's invention to comprise adjusting a voltage swing of an output of the transmit circuit, as taught by Ryder’279, in order to improve signal quality and/or reduce power consumption.
As to claim 14, Ryder’279 discloses the second data rate corresponds to transmission of data over the wired link with an error rate corresponding to a predetermined error rate (the error rate is compared to a threshold, see para. [0021]), and the second data rate is determined based on a predicted timing margin or predicted voltage margin, which is determined based on the metric and corresponds to the predetermined error rate (re-programs the voltage registers based on the comparison of the error rate, see paras. [0018]-[0021]).
As to claim 15, Ryder’279 discloses the control logic is configured to determine a first voltage margin corresponding to transmitting data at a first error rate (programming voltage magnitude based on error rate, see paras. [0018]-[0021]), determine a second voltage margin corresponding to transmitting data at a second error rate (programming voltage magnitude based on associated error rate, see paras. [0018]-[0021]), and determine a noise metric based on the first voltage margin and second voltage margin (error rate reduced by adjusting the voltage swings, see paras. [0014]-[0018]).

Allowable Subject Matter

Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.
At the outset, Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997). In fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003). Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986). 
With this in mind, the discussion will focus on how the terms and relationships thereof in the claims are met by the references. Response to any limitations that are not in the claims or any arguments that are irrelevant and/or do not relate to any specific claim language will not be warranted.
Applicant argued that “Anderson’390 does not teach determine a metric for the communication of information over the wired link with the second device at the initial data rate.”  (Pages 9-11 of Amendment)
determines the capability of the target client, see para. [0181]).  Metric is a standard of measure.  Being capable of operating as a Type 2, 3, or 4 is a metric since Type 4 is faster than Type 3 which is faster than Type 2 which is faster than Type 1.    Given the broadest reasonable interpretation, the various Types are a metric.   Thus, determining a capability of the target (e.g. Type 2, Type 3, or Type 4) teaches the claimed limitations.  
Applicant also argued that “Anderson’390 does not teach “a non-integer multiple”.” (Pages 11 and 12 of Amendment)
Examiner does not agree with Applicant.  Anderson’390 discloses a non-integer multiple of an initial data rate of the various data rates (both devices begin operation as a Type 1 interface, see para. [0181]).  As stated above, Type 4 is faster than Type 3 which is faster than Type 2 which is faster than Type 1.  However, the various Types do not necessarily suggest that they are integer multiples of Type 1.  Transmitting 2-bits or 4-bits or 8-bits in parallel does not necessarily equate to 2x, 4x, and 8x data rate of Type 1, respectively.  Since the various Type data rates are not specifically defined as 2x, 4x, and 8x, but that they are increasingly faster, then Types 2, 3, and 4 are non-integer multiples of Type 1 data rate.   Therefore, Anderson’390 teaches the claimed limitations.
In summary, Anderson’390 and Ryder’279 teach the claimed limitations as set forth.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185